



Exhibit 10.1


   
  


   
  
   
  
AMERICAN PUBLIC EDUCATION, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
 


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of this
3rd day of May, 2018 is to be effective as of the 7th day of May, 2018 (the
“Effective Date”), by and among American Public Education, Inc., a Delaware
corporation (the “Company”) and Patrik Dyberg (the “Executive”).
 
WHEREAS, American Public University System, Inc., a West Virginia corporation,
is a wholly owned subsidiary of the Company (the “Subsidiary”); and
 
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to become employed by the Company, on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
1.Employment. On the terms and conditions set forth in this Agreement, the
Company agrees to employ the Executive, or to cause the Subsidiary to employ the
Executive, and the Executive agrees to be employed by the Company or the
Subsidiary, for the term set forth in Section 2 hereof and in the position and
with the duties set forth in Section 3 hereof.
 
2.Term. Unless sooner terminated as hereinafter set forth, the term of this
Agreement shall commence on the Effective Date and shall end on March 31, 2021;
provided, however, that this Agreement will automatically renew for additional
one (1)-year periods (each a “Renewal Term”) on each anniversary thereafter
unless the Company delivers to the Executive written notice of intent not to
renew at least thirty (30) days prior to the expiration of the term or any
Renewal Term. If this Agreement is renewed for one (1) or more Renewal Terms,
such Renewal Term shall be on the basis stated herein. For the avoidance of
doubt, the parties hereby acknowledge and agree that the Executive’s employment
will not automatically terminate or end solely as a result of the expiration of
the Agreement at the end of the term or any Renewal Term.
 
3.Position and Duties. The Executive shall serve as (a) the Executive Vice
President and Chief Technology Officer of the Company, or in another position of
equal or greater title, authority and responsibility, with such duties as
assigned by the Chief Executive Officer of the Company from time to time, which
is expected to include serving as the Executive Vice President and Chief
Technology Officer of the Subsidiary. The Executive shall devote the Executive’s
best efforts and full business time to the performance of the Executive’s duties
and the advancement of the business and affairs of the Company and the
Subsidiary.





--------------------------------------------------------------------------------





 
4.Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company, which the Company retains the right to change in its discretion, or
such other place as the Company and the Executive mutually agree.
 
5.Compensation.
 
a.
Base Salary. The Company shall pay, or cause to be paid, to the Executive an
annual base salary (the “Base Salary”) at the rate of $350,000 per year. The
Base Salary shall be reviewed no less frequently than annually and may be
increased at the discretion of the Compensation Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) of the Company. If the
Executive’s Base Salary is increased, the increased amount shall be the Base
Salary for the remainder of the employment term hereunder, except that the
Company may reduce the Executive’s Base Salary at any time as part of a general
salary reduction applied to all employees of the Company, or the Subsidiary,
with annual salaries in excess of $150,000 (the “Senior Executive Group”) in
which case the Executive’s reduced Base Salary shall be the Base Salary for the
remainder of the employment term hereunder. Any such reduction in the
Executive’s Base Salary shall be no more than the lesser of the median of the
percentage salary reductions applied to the Senior Executive Group or twenty
percent (20%). The Base Salary shall be payable biweekly or in such other
installments as shall be consistent with the payroll procedures of the Company
or the Subsidiary.

 
b.
Annual Bonus. The Executive shall be eligible to receive a bonus of up to fifty
percent (50%) of the Executive’s Base Salary for each year as determined by the
Compensation Committee in its sole discretion (the “Annual Bonus”), based upon
the achievement of certain performance goals established by the Compensation
Committee for each year. The Executive will also be eligible to receive an
additional percentage of up to thirty percent (30%) of the Executive’s Base
Salary for each year as determined by the Compensation Committee in its sole
discretion, based upon the achievement of certain “stretch” performance goals
established by the Compensation Committee for each year. Any such bonus shall be
paid by March 15 of the year following the year of performance and shall be paid
in accordance with and subject to any policy of the Company or Subsidiary on the
payment of bonuses.



c.
Long Term Incentives. The Executive shall be eligible to participate in such
long term incentive programs applicable to members of the Senior Executive
Group.



d.
Signing Bonus. The Company shall pay, or cause to be paid, to the Executive, on
the first regular payroll date after the Effective Date, a one-time bonus of
$50,000, which bonus the Executive shall return to the Company within five (5)
business days of the termination of the Executive’s employment within twelve
(12) months of the Effective Date, if termination is by Company with Cause or by
Executive without Good Reason, each as defined below.








--------------------------------------------------------------------------------





e.
Equity Award. The Compensation Committee shall authorize a restricted stock unit
grant of shares of the common stock of the Company in an amount equivalent to a
number of shares determined by dividing $700,000 by the average closing price of
the Company’s common stock for the 60 days ending on the Executive’s first day
of employment hereunder, which restricted stock unit shall vest one-third per
year over a three-year period, subject to continued service and the terms of the
award agreement for the grant.



f.
Other Benefits. The Executive shall be entitled to receive such other benefits
approved by the Compensation Committee and made available to senior executives
of the Company. The Executive also shall be entitled to participate in such
plans and to receive such other and additional bonuses, incentive compensation
and fringe benefits as may be granted or established by the Company from time to
time. Nothing contained in this Agreement shall prevent the Company from
changing carriers or from effecting modifications in insurance coverage for the
Executive.



g.
Vacation; Holidays. The Executive shall be entitled to all public holidays
observed by the Company and vacation days in accordance with the applicable
vacation policies applicable to senior executives of the Company, which shall be
taken at a reasonable time or times.



h.
Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold, or cause to be withheld, from any payments due Executive
under this Agreement any applicable federal, state or local taxes and such other
deductions as are prescribed by law or Company policy.

 
6.Expenses. The Company shall reimburse, or cause to be reimbursed to, the
Executive for all reasonable expenses incurred by the Executive (in accordance
with the policies and procedures in effect for senior executives of the Company
and Subsidiary) in connection with the Executive’s services under this
Agreement. The Executive shall account to the Company for expenses in accordance
with policies and procedures established by the Company and Subsidiary.


7.Relocation Expenses/Initial Hire. Subject to appropriate documentation (e.g.,
copies of original invoices), the Company shall reimburse, or cause to be
reimbursed to, the Executive for reasonable and customary relocation expenses
incurred no later than one year after the Effective Date as follows: (a) up to
three months of temporary housing, not to exceed $15,000 in the aggregate, (b)
up to three months of travel expenses for Executive and his spouse from his
primary residence to the temporary housing, not to exceed $10,000 in the
aggregate, and (c) up to $35,000 in the aggregate for additional expenses
associated with the relocation, the moving of Executive’s household goods and
personal effects from his primary residence to his new residence, and other
costs in connection with establishing and starting up his new residence. The
Executive acknowledges that a portion of the foregoing reimbursements may
constitute taxable income. The Executive shall return such reimbursements within
five (5) days of the termination of Executive’s employment within twelve (12)
months of the Effective Date, if termination is by Company with Cause or by
Executive without Good Reason, each as defined below.
 
8.Relocation Expenses/Place of Performance. The Company will pay or reimburse,
or cause to be paid or reimbursed to, the Executive for the customary and
reasonable moving expenses incurred by the Executive in connection with any
subsequent relocation of Executive’s place of performance pursuant to Section 4
of this Agreement.





--------------------------------------------------------------------------------





 
9.Confidential Information.
 
a.
Obligation of Confidentiality. The Executive covenants and agrees that the
Executive will not ever, without the prior written consent of the Board or a
person authorized by the Board or except as may be ordered by a court of
competent jurisdiction, publish or disclose to any unaffiliated third party
(other than in the Executive’s good faith conduct of his position and duties
with the Company and/or Subsidiary and on behalf of the Company, Subsidiary or
their affiliates) or use for the Executive’s personal benefit or advantage any
confidential information with respect to the Company’s, Subsidiary’s or their
affiliates’ past, present, or planned business, including but not limited to all
information and materials related to any Company, Subsidiary or their
affiliates’ business, business plan, product, service, procedure, method,
technique, technology, research, strategy, plan, customer or supplier
information, customer or supplier list, financial data, technical data, computer
files, and computer software, including any of the foregoing that is in any
stage of research, development, or planning, and any other information which the
Executive obtained while employed by, or otherwise serving or acting on behalf
of, the Company, Subsidiary or their affiliates or which the Executive may
possess or have under his control, that is not generally known (except for
unauthorized disclosures) to the public or within the industries in which the
Company, Subsidiary or their affiliates, respectively, do business.



b.
Reasonable Restrictions. The Executive acknowledges that the restrictions
contained in Section 9(a) hereof are reasonable and necessary, in view of the
nature of the Company’s or Subsidiary’s business, in order to protect the
legitimate interests of the Company or Subsidiary, and that any violation
thereof would result in irreparable injury to the Company or Subsidiary.
Therefore, the Executive agrees that in the event of a breach or threatened
breach by the Executive of the provisions of Section 9(a) hereof, the Company or
Subsidiary shall be entitled to obtain from any court of competent jurisdiction,
preliminary or permanent injunctive relief restraining the Executive from
disclosing or using any confidential information. Nothing herein shall be
construed as prohibiting the Company or Subsidiary from pursuing any other
remedies available to it for breach or threatened breach, including, without
limitation, recovery of damages from the Executive.



c.
Return of Materials. The Executive shall deliver promptly to the Company on
termination of employment, or at any other time the Company may so request, all
confidential materials, memoranda, notes, records, reports and other documents
and materials (and all copies thereof), in whatever form or medium, that contain
any of the foregoing, including but not limited to computer data, files,
software, and hardware, relating to the Company’s, Subsidiary’s or their
respective affiliates’ respective businesses that the Executive obtained while
employed by, or otherwise serving or acting on behalf of, the Company,
Subsidiary or their affiliates or which the Executive may then possess or have
under his control.

 
10.Non-Competition.
 





--------------------------------------------------------------------------------





a.
Non-Competition. The Executive covenants and agrees that, during the Executive’s
employment hereunder and for a period of eighteen (18) months thereafter (to the
extent permitted by law), the Executive will not at any time, in the United
States or any other jurisdiction in which the Company, the Subsidiary or their
respective corporate controlled affiliates is engaged or has reasonably firm
plans to engage in business, whether as a principal, investor, employee,
consultant, independent contractor, officer, director, board member, manager,
partner, agent, or otherwise, alone or in association with any other person,
firm, corporation, or business organization, work for, become employed by,
engage in, carry on, provide services to, or assist in any manner (whether or
not for compensation or gain) a person or entity that engages in any business in
which the Company, the Subsidiary, or any of their corporate controlled
affiliates is engaged (a “Competing Business”), where Executive’s position or
service for such Competing Business relates to Executive’s positions with or the
types of services performed by the Executive for the Company, the Subsidiary, or
any of their corporate controlled affiliates, or is otherwise competitive with
the Company’s, the Subsidiary’s, or any of their corporate controlled
affiliates’ products or services; provided, however, that the foregoing will not
prohibit the Executive from serving on a board of directors (or comparable
bodies) of other entities where the Company has given prior permission; and
provided, further, that the foregoing covenants and agreements in this Section
10.a. will not be in effect at any time when the Company is in material breach
of its obligations under Section 12.d. below. Notwithstanding the foregoing, the
ownership by the Executive of less than one percent (1%) of the outstanding
stock of any corporation listed on a national securities exchange shall not be
deemed a violation of this Section 10(a).



b.
Injunctive Relief. The Company shall be entitled to injunctive relief to protect
its rights under this Section 10 without the necessity of posting a bond. In the
event the restrictions against engaging in a competitive activity contained in
Section 10(a) hereof shall be determined by any court of competent jurisdiction
to be unenforceable by reason of their extending for too great a period of time
or over too great a geographical area or by reason of their being too extensive
in any other respect, Section 10(a) hereof shall be interpreted to extend only
over the maximum period of time for which it may be enforceable and over the
maximum geographical area as to which it may be enforceable and to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by the court in the action.



c.
Non-Solicitation. The Executive covenants and agrees that the Executive will
not, during the Executive’s employment and for a period of one (1) year
thereafter solicit, induce, entice, or encourage or attempt to solicit, induce,
entice, or encourage any employee of the Company or Subsidiary or any of the
Company, the Subsidiary, or any of their corporate controlled affiliates to
render services for any other person, firm, entity, or corporation or to
terminate his employment with the Company, the Subsidiary, or any of their
corporate controlled affiliates.

 
11.Termination of Employment.







--------------------------------------------------------------------------------





a.
Death. The Executive’s employment hereunder shall terminate upon the Executive’s
death.



b.
By the Company. The Company may terminate the Executive’s employment hereunder
under the following circumstances:



i.
The Company may terminate the Executive’s employment hereunder for “Disability.”
For purposes of this Agreement, “Disability” shall mean the Executive shall have
been unable to perform all of the Executive’s duties hereunder by reason of
illness, physical or mental disability or other similar incapacity, which
inability shall continue for more than three (3) consecutive months.



ii.
The Company may terminate the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall mean (A) refusal by the Executive to
follow a lawful written order of the Chief Executive Officer of the Company,
Chair of the Board or the Board, (B) the Executive’s engagement in conduct
materially injurious to the Company or Subsidiary or their respective
reputations, (C) dishonesty of a material nature that relates to the performance
of the Executive’s duties under this Agreement, (D) the Executive’s conviction
for any crime involving moral turpitude or any felony, or (E) the Executive’s
continued failure to perform his duties reasonably assigned to him under this
Agreement (except due to the Executive’s incapacity as a result of physical or
mental illness) to the satisfaction of the Board for a period of at least thirty
(30) consecutive days after written notice is delivered to the Executive
specifically identifying the manner in which the Executive has failed to perform
his duties. 



iii.
The Company, in the sole discretion of the Board, may terminate the Executive’s
employment hereunder at any time other than for Disability or Cause, for any
reason or for no reason at all.



c.
By the Executive. The Executive may terminate the Executive’s employment
hereunder for “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean:

 
i.
the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position with the Parent as contemplated by Section
3 of this Agreement, excluding for this purpose an isolated, insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by the Executive;



ii.
any material failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive, provided, that in no event will a failure to pay an earned Annual
Bonus by March 15 of the year following the performance year be considered a
material failure by the Company to comply with this Agreement;








--------------------------------------------------------------------------------





iii.
after a Change of Control (as defined in Section 13), the Executive does not
continue as the Chief Technology Officer, or any other office he holds with the
Company at the time of the Change of Control, of the most senior resulting
entity succeeding to the business of the Company; or



iv.
any material failure by the Company to comply with and satisfy Section 17(c) of
this Agreement.

 
In order to constitute Good Reason, the Executive must provide notice to the
Company of the existence of the condition within ninety (90) days of the initial
existence. None of the foregoing events shall constitute Good Reason if the
Executive consents in writing to such event. The Executive further understands
and agrees that none of the foregoing events shall constitute Good Reason unless
the Company fails to cure such asserted grounds for Good Reason within thirty
(30) days of its receipt of notice from the Executive. In order to terminate his
employment, if at all, for Good Reason, Executive must terminate employment
within thirty (30) days of the end of the cure period if the breach has not been
cured.
 
d.
Notice of Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than pursuant to Section 11(a) hereof) shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 14 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.



e.
Date of Termination. For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section 11(b)(i) hereof, thirty (30) days after Notice of
Termination, provided, that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during this thirty
(30)-day period; (iii) if the Executive’s employment is terminated pursuant to
Section 11(b)(ii) or 11(b)(iii) hereof, the date specified in the Notice of
Termination; (iv) if the Executive terminates the Executive’s employment for
Good Reason pursuant to Section 11(c) hereof, the date specified in the Notice
of Termination, provided, however, that such date must occur after the cure
period provided in Section 11(c); and (v) if the Executive’s employment is
terminated for any other reason, the date specified in the Notice of
Termination. Notwithstanding the foregoing, the Executive will be deemed to have
a Date of Termination for purposes of determining the timing of any payments or
benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”).

 
12.Compensation Upon Termination.
 





--------------------------------------------------------------------------------





a.
If the Executive’s employment is terminated by the Executive’s death, the
Company shall pay, or cause to be paid, to the Executive’s estate, or as may be
directed by the legal representatives of the estate, (i) the Executive’s full
Base Salary through the Date of Termination to the extent not theretofore paid,
(ii) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon), provided that any such deferred
compensation shall be paid in accordance with the terms and conditions of any
applicable deferred compensation plan, and any accrued vacation pay, in each
case, to the extent not theretofore paid, and (iii) all other unpaid amounts, if
any, to which the Executive is entitled as of the Date of Termination in
connection with any fringe benefits or under any incentive compensation plan or
program of the Company pursuant to Section 5(b) “Annual Bonus,” Section 5(d)
“Signing Bonus,” Section 5(f) “Other Benefits,” and Section 7 “Relocation
Expenses” hereof (the sum of the amounts described in clauses (i), (ii) and
(iii) shall be hereinafter referred to as the “Base Amounts”), at the time these
payments are due and the Company and Parent shall have no further obligations to
the Executive under this Agreement.



b.
If the Company terminates the Executive’s employment for Disability as provided
in Section 11(b)(i) hereof, the Company shall pay, or cause to be paid, to the
Executive the following amounts and the Company and the Parent shall have no
further obligations to the Executive, provided, that in the case of payments to
be made pursuant to section (ii) and (iii) below, on or before the sixtieth day
following the Date of Termination, the Executive executes a release of claims
substantially in the form attached hereto as Appendix A and all revocation
periods applicable to such release have expired without the release being
revoked:



i.
an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365, and (C) any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon), provided that any such deferred compensation shall be paid in
accordance with the terms and conditions of any applicable deferred compensation
plan, and any accrued vacation pay, in each case, to the extent not theretofore
paid, (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”) in a lump sum in cash
within thirty (30) days of the Date of Termination; and



ii.
an amount equal to 1.5 times the Executive’s Base Salary paid in substantially
equal proportionate installments in accordance with the Company’s normal payroll
practices for a period of eighteen (18) months, commencing within sixty (60)
days following Executive’s Date of Termination, provided, that if Executive’s
Date of Termination occurs within sixty (60) days prior to the end of a calendar
year, payments will commence in the year after the Date of Termination, and in
all cases, the






--------------------------------------------------------------------------------





first payment shall include all payments Executive would have received if
payments had been continuous after the Date of Termination; provided, that
payments made to the Executive under this section and section (iii) below shall
be reduced by the sum of the amounts, if any, payable to the Executive at or
prior to the time of any payment under disability benefit plans of the Company
and which amounts were not previously applied to reduce any payment, provided,
further, that any such reduction shall be done in a manner that complies with
Section 409A of the Code (the “Salary Continuation Payments”); and


iii.
an amount equal to 1.5 times the Annual Bonus (to the extent Company and
Executive performance were satisfying the performance targets, adjusted for the
short period, after the Date of Termination to the end of the calendar year for
an Annual Bonus and as to the remainder of the eighteen (18)-month period
following the Date of Termination, only if net income has increased from the
same period in the prior year and the performance targets established for the
successor chief technology officer (or, to the extent there is no successor
chief technology officer, the most comparable executive selected by the
Compensation Committee in its sole discretion) were being satisfied for that
period), which amounts will be paid (A) as to the portion of the Annual Bonus
attributable to the short period after the Date of Termination to the end of the
calendar year in which the Date of Termination occurs, within sixty (60) days of
the end of such calendar year, and (B) as to the portion of the Annual Bonus
attributable to the remainder of the eighteen (18)-month period following the
Date of Termination, within sixty (60) days of the end of such eighteen
(18)-month period (the “Bonus Continuation Payments”).



c.
If the Company terminates the Executive’s employment for Cause as provided in
Section 11(b)(ii) hereof or if the Executive terminates the Executive’s
employment other than for Good Reason, the Company shall pay the Executive the
Base Amounts, and the Company shall have no further obligations to the Executive
under this Agreement.



d.
Except where payments are required to be made under Section 12(e), if the
Company terminates the Executive’s employment other than for Cause or Disability
or the Executive terminates the Executive’s employment for Good Reason as
provided in Section 11(c) hereof, the Company shall pay, or cause to be paid to,
the Executive the following amounts and the shall have no further obligations to
the Executive, provided, that, in the case of (ii) through (v), on or before the
sixtieth day following the Date of Termination, the Executive executes a release
of claims substantially in the form attached hereto as Appendix A and all
revocation periods applicable to such release have expired without the release
being revoked:



i.
the Accrued Obligations in a lump sum in cash within thirty (30) days of the
Date of Termination;



ii.
the Salary Continuation Payments;



iii.
the Bonus Continuation Payments;






--------------------------------------------------------------------------------







iv.
for twelve (12) months after the Date of Termination, or any longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall cause benefits to continue to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer employees of the Company and its
affiliated companies, as if the Executive’s employment had not been terminated;
provided, however, that the Company may elect, with respect to some or all of
such benefits, that in lieu of the continuation of such benefits, the Company
may pay, or cause to be paid to, the Executive a lump sum payment, less
applicable withholdings for federal, state, and local taxes, equal to twelve
(12) months’ premiums (at the rate and level of coverage applicable at the time
of the Executive’s termination) under the Company’s welfare benefit plans,
practices, policies and programs (at the rate and level of coverage applicable
at the time of the Executive’s termination) for the benefits for which this
election is made; provided, further, that if such a lump sum payment is not
permissible without incurring taxes under Section 409A of the Code, the Company
may elect to make twelve (12) monthly payments to the Executive to aggregate to
the amounts that would otherwise have been paid a lump sum; and provided,
further, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another employer
provided plan, the medical and other welfare benefits described herein shall be
secondary to those provided under the other plan during the applicable period of
eligibility; and



v.
to the extent not theretofore paid or provided, for twelve (12) months after the
Date of Termination, the Company shall timely pay or provide, or cause to be
paid or provided, to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (these other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).



e.
If within one hundred and eighty (180) days after a Change of Control (as
defined in Section 13), the Company terminates the Executive’s employment other
than for Cause or Disability or the Executive terminates the Executive’s
employment for Good Reason as provided in Section 10(c) hereof, the Company
shall pay, or cause to be paid to, the Executive the following amounts and the
Company shall have no further obligations to the Executive, provided, that, in
the case of (ii) through (v), on or before the sixtieth day following the Date
of Termination, the Executive executes a release of claims substantially in the
form attached hereto as Appendix A and all revocation periods applicable to such
release have expired without the release being revoked:








--------------------------------------------------------------------------------





i.
an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) multiplied by (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the effective
date of termination of the Executive’s employment (the “Change of Control Date
of Termination”), and the denominator of which is 365, and (C) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) provided that any such deferred compensation shall be paid in
accordance with the terms and conditions of any applicable deferred compensation
plan, and any accrued vacation pay, in each case, to the extent not theretofore
paid, in a lump sum in cash within thirty (30) days of the Change of Control
Date of Termination;



ii.
an amount equal to the sum of (A) two (2) times the Executive’s Base Salary and
(B) two (2) times the Annual Bonus (to the extent the Company and Executive
performance were satisfying the performance targets, adjusted for the short
period), in a lump sum in cash within sixty (60) days of the Change of Control
Date of Termination, provided, that if Executive’s Change of Control Date of
Termination occurs within sixty (60) days prior to the end of a calendar year,
payments will be paid on the first payroll date in the year after the Change of
Control Date of Termination;



iii.
for twelve (12) months after the Date of Termination, or any longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall cause benefits to continue to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer employees of the Company and its
affiliated companies, as if the Executive’s employment had not been terminated;
provided, however, that the Company may elect, with respect to some or all of
such benefits, that in lieu of the continuation of such benefits, the Company
may pay, or cause to be paid, to the Executive a lump sum payment, less
applicable withholdings for federal, state, and local taxes, equal to twelve
(12) months’ premiums (at the rate and level of coverage applicable at the time
of the Executive’s termination) under the Company’s welfare benefit plans,
practices, policies and programs (at the rate and level of coverage applicable
at the time of the Executive’s termination) for the benefits for which this
election is made; provided, further, that if such a lump sum payment is not
permissible without incurring taxes under Section 409A of the Code, the Company
may elect to make twelve (12) monthly payments to the Executive to aggregate to
the amounts that would otherwise have been paid a lump sum; and provided,
further, that if the Executive becomes reemployed with another






--------------------------------------------------------------------------------





employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under the other plan during the
applicable period of eligibility; and


iv.
to the extent not theretofore paid or provided, for twelve (12) months after the
Date of Termination, the Company shall timely pay or provide to the Executive
Other Benefits.



v.
in the event that it is determined that any payment, benefit, or distribution
described in this Section 12(e) or in Section 13 made by the Company, by any of
its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code) or by any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this
Section 12(e), Section 13 or otherwise (the “Total Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are collectively referred to as the “Excise Tax”),
then the payments due under this Agreement shall be reduced so that the Total
Payments will not result in the imposition of such Excise Tax. The payment
reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” within the meaning of Section 280G of the Code, and then reducing the
“parachute payments” in order beginning with the “parachute payment” with the
highest Parachute Payment Ratio. For “parachute payments” with the same
Parachute Payment Ratio, such “parachute payments” shall be reduced based on the
time of payment of such “parachute payments” with amounts having later payment
dates being reduced first. For “parachute payments” with the same Parachute
Payment Ratio and the same time of payment, such “parachute payments” shall be
reduced on a pro rata basis (but not below zero) prior to reducing “parachute
payments” with a lower Parachute Payment Ratio. For purposes hereof, the term
“Parachute Payment Ratio” shall mean a fraction the numerator of which is the
value of the applicable “parachute payment” for purposes of Section 280G of the
Code and the denominator of which is the intrinsic value of such “parachute
payment.” For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) the entire
amount of the Total Payments shall be treated as “parachute payments” within the
meaning of Code Section 280G(b)(2) and as subject to the Excise Tax, unless and
to the extent, in the written opinion of the Company’s independent accountants
and reasonably acceptable to Executive, such payments (in whole or in part) are
not subject to the Excise Tax; and (B) the value of any noncash benefits or any
deferred payment or benefit (constituting a part of the Total Payments) shall be
determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4). Notwithstanding the foregoing,
if (Y) the Total Payments exceed three (3) times the Executive’s “base amount”
as defined






--------------------------------------------------------------------------------





within Section 280G and (Z) the Executive would receive at least $50,000 more on
a net after-tax basis if the Total Payments were not reduced pursuant to this
section (after payment of the Excise Tax), then the Company will not reduce the
Total Payments and Executive shall be responsible for the Excise Tax related
thereto. For purposes of determining the net after-tax benefit, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of the
federal income taxation applicable to individuals (without taking into account
surtaxes or loss or reduction of deductions) for the calendar year in which the
Date of Termination occurs and state and local income taxes at the highest
marginal rates of taxation in the state and locality of the Executive’s
residence on the Date of Termination.
 
f.
No Duty to Mitigate. The Executive shall not be required to mitigate amounts
payable pursuant to Section 12 hereof by seeking other employment.



g.
No Additional Payments. Notwithstanding anything to the contrary in this
Agreement, the Executive acknowledges and agrees that in the event of the
termination of his employment, even if in breach of this Agreement, he will be
entitled only to those payments specified herein for the circumstances of his
termination, and not to any other payments by way of damages or claims of any
nature, whether under this Agreement or under any other agreements between the
Executive and the Company.

 
13.Acceleration of Equity Awards. All equity awards granted to the Executive
under any equity incentive plan maintained for Company or Subsidiary employees
that are outstanding immediately prior to the following events shall be vested
and fully exercisable as follows: (a) upon termination of the Executive’s
employment by the Executive’s death as provided in Section 11(a) hereof, (b)
upon termination of the Executive’s employment by the Company for Disability as
provided in Section 11(b)(i) hereof, or (c) upon termination of the Executive’s
employment by the Company as provided in Section 11(b)(iii) in the twelve
(12)-month period following a Change of Control or by the Executive for Good
Reason as provided in Section 11(c) in the twelve (12)-month period following a
Change of Control; provided, that for purposes of clauses (a) and (b) any equity
awards that are subject to performance conditions for a performance period not
yet completed will be deemed to be vested and exercisable in a pro-rated amount
equivalent to the portion of the performance period that has passed and assuming
achievement of the performance conditions for that period at the “target” level,
and for purposes of clause (c) any equity awards that are subject to performance
conditions for a performance period not yet completed will be deemed to be
vested and exercisable in full at the “target” level. This Agreement is intended
to amend all equity awards previously awarded to the Executive to modify vesting
as described above to the extent vesting would not otherwise accelerate under
the terms of such equity award grants. For purposes of this Agreement, “Change
of Control” means (i) the dissolution or liquidation of the Company or a merger,
consolidation, or reorganization of the Company with one (1) or more other
entities in which the Company is not the surviving entity, (ii) a sale of
substantially all of the assets of the Company to another person or entity, or
(iii) any transaction (including without limitation a merger or reorganization
in which the Company is the surviving entity) which results in any person or
entity owning fifty percent (50%) or more of the combined voting power of all
classes of stock of the Company, provided, that if an event is a “Change of
Control” as defined in this Agreement but is not a “change in control event” as
defined in Section





--------------------------------------------------------------------------------





409A of the Code, any payments which are the same as the payments the Executive
would have received under Section 12(d) if there had not been a “Change of
Control” will be paid at the time and in the manner specified in Section 12(d).


14.Notices. All notices, demands, requests or other communications required or
permitted to be given or made hereunder shall be in writing and shall be
delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:
 
a.
If to the Company:

American Public Education, Inc.
111 West Congress Street
Charles Town, WV 25414
Telecopy: (304) 724-3801
Attention: Chief Executive Officer


b.
If to the Executive, to the Executive’s address set forth on the signature page
to this Agreement, or to the home address of the executive in the official
records of the Company; or, in the case of the Company, to such other address as
the Company may designate in a notice to the other. Each notice, demand, request
or other communication that shall be given or made in the manner described above
shall be deemed sufficiently given or made for all purposes three (3) days after
it is deposited in the U.S. mail, postage prepaid, or at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, the
answer back or the affidavit of messenger being deemed conclusive evidence of
delivery) or at such time as delivery is refused by the addressee upon
presentation.

 
15.Severability. The invalidity or unenforceability of any one (1) or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
 
16.Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 9 and 10 hereof shall survive the termination of
employment of the Executive and the expiration of this Agreement.  It is the
express intention and agreement of the parties hereto that the provisions of
Section 12(d) shall survive the expiration of this Agreement for a period of
eighteen (18) months.  In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.


17.Successors and Assigns.
 
a.
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.



b.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



c.
The Company will require any successor or any party that acquires control of the
Company (whether direct or indirect, by purchase, merger, consolidation or






--------------------------------------------------------------------------------





otherwise) or all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
 
18.Binding Effect. Subject to any provisions hereof restricting assignment, this
Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.
 
19.Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto. Neither
the waiver by either of the parties hereto of a breach of or a default under any
of the provisions of this Agreement, nor the failure of either of the parties,
on one (1) or more occasions, to enforce any of the provisions of this Agreement
or to exercise any right or privilege hereunder, shall thereafter be construed
as a waiver of any subsequent breach or default of a similar nature, or as a
waiver of any provisions, rights or privileges hereunder.
 
20.Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
 
21.Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of West Virginia (but not
including the choice of law rules thereof).
 
22.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof, and it supersedes all
prior oral or written agreements, commitments or understandings with respect to
the matters provided for herein.
 
23.Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.
 
24.Limitations Under Code Section 409A. Anything in this Agreement to the
contrary notwithstanding, if (a) on the date of termination of Executive’s
employment with the Company or a subsidiary, any of the Company’s stock is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code, (b) if Executive is determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (c) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii) and (d) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code
as a result of such termination, the Executive would receive any payment that,
absent the application of this Section 23, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that





--------------------------------------------------------------------------------





is the earliest of (x) six (6) months after the Executive’s termination date,
(y) the Executive’s death or (z) such other date as will cause such payment not
to be subject to such interest and additional tax (with a catch-up payment equal
to the sum of all amounts that have been delayed to be made as of the date of
the initial payment).
 
It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.
 
For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.
 
Any amount that the Executive is entitled to be reimbursed under this Agreement
will be reimbursed to the Executive as promptly as practical and in any event
not later than the last day of the calendar year after the calendar year in
which the expenses are incurred. Any right to reimbursement or in kind benefits
will not be subject to liquidation or exchange for another benefit. The amount
of the expenses eligible for reimbursement during any taxable year will not
affect the amount of expenses eligible for reimbursement in any other taxable
year.
 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.  
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.


 
AMERICAN PUBLIC EDUCATION, INC.
 
 
 
 
 
 
 
 
 
 
 
By:  
/s/ Dr. Wallace E. Boston
 
 
 
Name:  
Dr. Wallace E. Boston
 
 
 
Title:  
CEO
 
 
 
 
 
THE EXECUTIVE:
 
 
 
 
 
 
 
 
 /s/ Patrik Dyberg
 
 
Patrik Dyberg
 
 
 
 





   





--------------------------------------------------------------------------------







  
APPENDIX A


FORM OF RELEASE


[Attached]





--------------------------------------------------------------------------------







APPENDIX A


FORM OF RELEASE
 
THIS RELEASE (“Release”) is entered into this [_____] day of [_____], 20[__], by
and among American Public University System, Inc., a West Virginia corporation
(the “Company”), American Public Education, Inc., a Delaware corporation (the
“Parent”) and Patrik Dyberg (the “Executive”).


WHEREAS, the Company, the Parent and the Executive are parties to that certain
Executive Employment Agreement, dated as of [________], 2018 (the “Employment
Agreement”), which provides that certain severance payments and other benefits
be made and provided by the Company to the Executive following termination of
the Executive’s employment under certain circumstances; and


WHEREAS, as a condition of receiving such severance payments and in accordance
with the terms of the Employment Agreement, the Executive has agreed to enter
into this Release;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties hereto agree as
follows:
 
1.Separation and Payment. The Executive performed his duties in accordance with
the Employment Agreement through [_______].  The Executive’s Date of Termination
(as such term is defined in Section 11(e) of the Employment Agreement) is
[_______].  The Executive shall be entitled to the compensation and benefits set
forth in Section 12 of the Employment Agreement, subject to compliance with the
terms of the Employment Agreement and this Release.  Other than the payments
referred to in Section 12 of the Employment Agreement, the Executive has been
paid all compensation due and owing to him under the Employment Agreement, and
under any employment or other contract the Executive has or may have had with
the Company (including but not limited to the Employment Agreement) or from any
other source of entitlement, including all wages, salary, bonuses, incentive
payments, profit-sharing payments, leave, severance pay or other benefits.


2.Release. On behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, the Executive hereby releases and
forever discharges the Company, and any and all of the affiliates (excluding
members), officers, directors, employees, agents, counsel, and successors and
assigns of the Company, from any and all complaints, claims, demands, damages,
lawsuits, actions, and causes of action, whether known, unknown or unforeseen,
arising out of or in connection with any event, transaction or matter occurring
or existing prior to or at the time of his execution of this Release, which he
has or may have against any of them for any reason whatsoever in law or in
equity, under federal, state, local, or other law, whether the same be upon
statutory claim, contract, tort or other basis, including without limitation any
and all claims arising from or relating to his employment or the termination of
his employment and any and all claims relating to any employment contract
(including but not limited to his Employment Agreement), any employment statute
or regulation, or any employment discrimination law, including without
limitation the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Civil Rights Act of 1866 and the
Equal Pay Act of 1963, all as amended, all state and local laws, regulations and
ordinances prohibiting discrimination in employment, and other laws and
regulations relating to employment, including but not limited to the Family and
Medical Leave Act and the Fair Labor Standards Act, all as amended. The
Executive agrees, without limiting the generality of the above release, not to
file any claim or lawsuit seeking damages or other relief and asserting any
claims that are lawfully released in this paragraph. The Executive further
hereby irrevocably and unconditionally waives any and all rights to recover any
relief and damages concerning the claims that are lawfully released in this
paragraph. The Executive represents and warrants that he has not previously
filed or joined in any such claims against the Company or any of its affiliates,
and that he has not given or sold any portion of any claims released herein to
anyone else, and that he will indemnify and hold harmless the persons and
entities released herein from all liabilities, claims, demands, costs, expenses
and/or attorneys’ fees incurred as a result of any such assignment or
transfer. THE EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A
GENERAL RELEASE (EXCEPT AS PROVIDED HEREIN) AND THAT BY SIGNING THIS RELEASE,
THE





--------------------------------------------------------------------------------





EXECUTIVE IS SIGNING AND AGREEING TO THIS RELEASE. Notwithstanding any term or
provision of this Release or the Employment Agreement to the contrary, and
specifically notwithstanding the foregoing releases, this Release does not
relate to, and the Executive does not release, any rights the Executive may have
with respect to any of the following: (a) any claim of the Executive for the
payments and benefits due to his under the Employment Agreement and this
Release; (b) any contribution, indemnity, or other claim the Executive may have
under the Charter or Bylaws of the Company (or any successor or similar
provision), under any applicable policy of insurance, or under applicable law as
a result of any action, suit or proceeding (whether civil, criminal,
administrative or investigative) by reason of the fact that the Executive is or
was a director, officer, executive or agent of the Company or serves or served
any other enterprise at the request of the Company; (c) any claim relating
solely to the validity of this Release under the ADEA, as amended; (d) any
non-waivable right to file a change with the U.S. Equal Employment Opportunity
Commission; or (e) any rights that may not be waived as a matter of law.


3.No Admission. The Parties agree that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by either of
them.


4.No Obligation to Hire. The Executive agrees that neither the Company nor the
Parent nor any of their subsidiaries or affiliates have any obligation to hire,
reemploy or reinstate the Executive in the future.  The Executive agrees that he
will not apply for employment with the Company, the Parent or any of their
respective subsidiaries or affiliates.


5.Cooperation and Non-Disparagement. The Executive agrees to cooperate with the
Company and the Parent to the extent reasonably requested by the Company or the
Parent for the purpose of transitioning his duties and responsibilities.  Such
cooperation shall include, but is not limited to, at the Company’s or the
Parent’s request during the six (6) months following his Date of Termination,
the Executive making himself available by telephone to answer questions
regarding any matter or project in which he was involved while employed by the
Company or the Parent.  The Executive further agrees that, other than as may be
required by law or as part of a governmental investigation or proceeding, he
shall make no statements disparaging the Company, the Parent or any of their
subsidiaries, affiliates, officers, directors, employees, or any of their
business practices. By accepting this Release, the Company agrees that it will
direct its officers and directors not to make statements disparaging the
Executive.


6.Modification; Severability. The Parties agree that if a court of competent
jurisdiction finds that any term of this Release is for any reason excessively
broad in scope, duration, or otherwise, such term shall be construed or modified
in a manner to enable it to be enforced to the maximum extent possible. Further,
the covenants in this Release shall be deemed to be a series of separate
covenants and agreements. If, in any judicial proceeding, a court of competent
jurisdiction shall refuse to enforce any of the separate covenants deemed
included herein, then at the option of the Company, wholly unenforceable
covenants shall be deemed eliminated from this Release for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.


7.Certain Representations. The Parties represent and acknowledge that in
executing this Release such Party does not rely and has not relied upon any
representation or statement made by the other Party or the other Party’s agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Release or otherwise.


8.Entire Agreement. This Release, together with the Employment Agreement
contains the entire agreement between the Parties relating to the subject matter
of this Release, and may not be altered or amended except by an instrument in
writing signed by both Parties hereto.


9.Assignment. This Release and the rights and obligations of the Parties
hereunder may not be assigned by either Party without the prior written consent
of the other Party.


10.Binding Agreement. This Release shall be binding upon and inure to the
benefit of the Parties and their respective representatives, successors and
permitted assigns.


11.Waiver. Neither the waiver by either Party of a breach of or default under
any of the provisions of this Release, nor the failure of such Party, on one (1)
or more occasions, to enforce any of the provisions of this Release or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any





--------------------------------------------------------------------------------





subsequent breach or default of a similar nature, or as a waiver of any
provisions, rights or privileges hereunder.


12.Further Assurances. The Parties agree to take or cause to be taken such
further actions as may be necessary or as may be reasonably requested in order
to fully effectuate the purposes, terms, and conditions of this Release.


13.Governing Law. This Release, for all purposes, shall be construed in
accordance with the laws of the State of West Virginia without regard to
conflicts of law principles. Subject to paragraph 14 below, any action or
proceeding by either of the Parties to enforce this Release shall be brought
only in a state or federal court located in the State of West Virginia, and the
Parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue.


14.Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Release, including the obligations to make payments pursuant to the
Employment Agreement, any modification or extension hereof, or any breach hereof
(including the question whether any particular matter is arbitrable hereunder)
shall be settled exclusively by arbitration, in the District of Columbia in
accordance with the rules of the American Arbitration Association then in force
(the “Rules”).  Such arbitration shall be effected by arbitrator(s) appointed by
the American Arbitration Association (“AAA”) in accordance with the Rules.  The
Parties hereto agree to abide by all awards and decisions rendered in an
arbitration proceeding in accordance with the foregoing, and all such awards and
decisions may be filed by the prevailing Party with any court having
jurisdiction over the person or property of the other Party as a basis for
judgment and the issuance of execution thereon.  The fees of the arbitrator(s)
and related expenses of arbitration shall be apportioned among the Parties as
determined by the arbitrator(s).  Unless otherwise agreed by the Parties to the
arbitration, all hearings shall be held, and all submissions shall be made by
the Parties, within thirty (30) days of the date of completion of Discovery, in
which the parties shall engage in good faith and pursuant to the Discovery
provision of the AAA Employment Arbitration Rules, and the decisions of the
arbitrator(s) shall be made within thirty (30) days of the later of the date of
the closing of the hearings or the date of the final submissions by the
Parties.  The Parties consent to the jurisdiction of the Courts of the District
of Columbia and of the United States District Court for the District of
Columbia, for all purposes in connection with the arbitration.  The Parties
consent that any process or notice of motion or other application to either of
said courts, and any paper in connection with arbitration, may be served by
certified mail, return receipt requested, or by personal service, or in such
other manner as may be permissible under the rules of the applicable court or
arbitration tribunal, provided that a reasonable time for appearance is allowed.
 
15.Acknowledgment. With respect to the Release in paragraph 2 above, Executive
agrees and understands that he is specifically releasing all claims under the
Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.), as amended. The
Executive acknowledges that he has read and understands this Release and
executes it voluntarily and without coercion. The Executive further acknowledges
that he has had full opportunity to consult with an attorney prior to executing
this Release, and that he has been advised in writing herein to do so. In
addition, the Executive has been given twenty-one (21) days, to consider,
execute, and deliver this Release to the Chairman of the Board of Directors of
the Parent at the Parent’s principal business address, unless the Executive
voluntarily chooses to execute this Release before the end of the twenty-one
(21)-day period. The Executive understands that he has seven (7) days following
his execution of this Release to revoke it in writing, and that this Release is
not effective or enforceable until after this seven (7)-day period. For such
revocation to be effective, notice must be delivered to the Parent at the
Parent’s principal business address, addressed to the attention of the Chairman
of the Board of Directors, no later than the end of the seventh calendar day
after the date by which the Executive signed this Release. The Executive
expressly agrees that, in the event he revokes this Release, this Release shall
be null and void and have no legal or binding effect whatsoever. The Parties
recognize that he may elect to sign this Release prior to the expiration of the
twenty-one (21)-day consideration period specified herein, and the Executive
agrees that if he elects to do so such election is knowing and voluntary and
comes after full opportunity to consult with an attorney.


 [Signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Release, or have
caused this Release to be duly executed on their behalf, as of the day and year
first hereinabove written.






EXECUTIVE                        
                                
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



                                    




                                







